DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 11 and 13, the examiner finds the language “a leading-in part and a leading-out part of the measurement light” confusing.  The examiner is unclear if applicant is intending to claim a part of a light beam as the claim would currently cover, or particular parts attached to the back surface of the total reflection member.  The examiner would argue that clearly if the parts are “of the measurement light” they are clearly parts of the light and not physical structures.  However, subsequently in each claim it is further defined that “wherein the leading-in part is provided to make the measurement light incident toward either surface”.  Which would seems to contradict the previous language and instead imply that the parts are actual optical structures that 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. PGPub No. 2015/0144776 A1) in view of Chang (U.S. Patent No. 6,481,860 B1).
 	As to claim 10, Jung discloses and shows in figures 4-6 a total reflection measuring device configured to perform total reflection measurement of a sample by totally reflecting measurement light multiple times along a travelling direction of the measurement light, the total reflection measuring device comprising:
a total reflection optical member made of a plate-shaped optical member ([0042], ll. 1-7); 
a holder (e.g. 56, and 58 that clearly via pressure from the O-ring 58 hold the reflection member in place or simply tool 18 which inherently holds the total reflection optical member inside when going up and down a borehole, lastly 102) that retains the total reflection optical member such that the sample (54) is placed on a front surface of 
 	a leading-in part (98) and a leading-out part (100) of the measurement light (96) provided at positions deviated from a center of the back surface (explicitly shown in figures 5 and 6, the surface opposite the one submerged in sample 54 in figure 2) ([0042], ll. 1-9); 
a plurality of plane parts (reflective surfaces 92) formed perpendicularly to the front and back surfaces respectively (explicitly shown in figure 4) at an outer periphery of and connected to the front and back surfaces of the optical member ([0041], ll. 1-4), 
wherein the leading-in part (where the examiner notes for compact prosecution that for both assemblies that bring light into and out of the total reflection optical element plurals are used in ([0047], thus any of the other optical elements other than the condenser lenses modified below could be interpreted as the leading-in or out parts) is provided to make the measurement light incident toward either surface of the front and back surfaces inside the optical member (explicitly shown in figure 6, some of the reflections are off the front and back surfaces) at an angle of incidence of total reflection (explicitly shown in figure 6) ([0042], ll. 6-11; [0046]), 
the front and back surfaces are provided to make the measurement light travel while totally reflecting the same alternately ([0042], ll. 1-4; [0046]; inherently or the beam path shown in figure 6 would not be present), 

the leading-out part leads out the measurement light that is reflected at the plurality of plane parts to outside (hence the name “exit area” as disclosed in Jung) ([0042], ll. 7-11).  
Jung does not explicitly disclose an irradiation side condenser that condenses the measurement light and leads the measurement light to a back surface of the total reflection optical member; and an exiting side condenser that condenses the measurement light from the back surface of the total reflection optical member, wherein the total reflection optical member comprises: 
However, Jung does disclose and show in figure 2 and in ([0029], ll. 1-13; [0047]) the use of input optics (62) and output optics (72) that relay light to and from the total reflection optical member.  Jung further goes on to state that the input and output optics can be “An entry optical assembly includes one or more optical elements, such as lenses, collimators, waveguides, optical fibers, prisms and others.”.  The examiner takes Office Notice that condenser lenses have been used for hundreds of years to relay light into and out of samples (e.g. in microscopes).  Thus since Jung discloses that optical lenses may be used for both the input and output optics, obviously one can use one of the most common and efficient means known to do so (condenser lenses).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jung with an irradiation side condenser that condenses the measurement light and leads the measurement light to a 
The examiner would like to firstly note that Jung explicitly disclose a system as claimed that is capable of the intended use ray path “among the plurality of plane parts, the plane part that reflects the measurement light secondary or after is provided so that an optical path of the measurement light that is reflected at the plane part crosses the optical path of the measurement light that traveled toward the other plane part that has reflected the measurement light precedingly” as this is simply dependent up on the injection angle into the pentagon shape, and as explicitly disclosed by Jung the entrance and exit surfaces can be on any surface of the pentagon ([0042], ll. 10-19) however for compact prosecution the examiner is also addressing the limitation as positively limiting the structure so that the beam path need be present in the optical member, and 
Jung therefore does not explicitly disclose among the plurality of plane parts, the plane part that reflects the measurement light secondary or after is provided so that an optical path of the measurement light that is reflected at the plane part crosses the optical path of the measurement light that traveled toward the other plane part that has reflected the measurement light precedingly.
However, Chang does disclose and show in figures 3, 4 and in (col. 2, ll. 3-13; col. 3, ll. 37-54) the basic concept of crossing measurement optical paths where the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jung with among the plurality of plane parts, the plane part that reflects the measurement light secondary or after is provided so that an optical path of the measurement light that is reflected at the plane part crosses the optical path of the measurement light that traveled toward the other plane part that has reflected the measurement light precedingly in order to provide the advantage of increased efficiency and expected results in setting up the light to cross path with itself one can setup a reflection based technique that has the desired number of interactions (for allowing sufficient intensity modulation to provide accurate sample measurements) with the sample under test by simply controlling the entrance angle.
 	As to claim 13, Jung discloses and shows in figures 4-6 a total reflection measuring device configured to perform total reflection measurement of a sample by totally reflecting measurement light multiple times along a travelling direction of the measurement light, the total reflection measuring device comprising:
a total reflection optical member made of a plate-shaped optical member ([0042], ll. 1-7); 
a holder (e.g. 56, and 58 that clearly via pressure from the O-ring 58 hold the reflection member in place or simply tool 18 which inherently holds the total reflection 
 	a leading-in part (98) and a leading-out part (100) of the measurement light (96) provided at positions deviated from a center of the back surface (explicitly shown in figures 5 and 6, the surface opposite the one submerged in sample 54 in figure 2) ([0042], ll. 1-9); 
a plurality of plane parts (reflective surfaces 92) formed perpendicularly to the front and back surfaces respectively (explicitly shown in figure 4) at an outer periphery of and connected to the front and back surfaces of the optical member ([0041], ll. 1-4), 
wherein the leading-in part (where the examiner notes for compact prosecution that for both assemblies that bring light into and out of the total reflection optical element plurals are used in ([0047], thus any of the other optical elements other than the condenser lenses modified below could be interpreted as the leading-in or out parts) is provided to make the measurement light incident toward either surface of the front and back surfaces inside the optical member (explicitly shown in figure 6, some of the reflections are off the front and back surfaces) at an angle of incidence of total reflection (explicitly shown in figure 6) ([0042], ll. 6-11; [0046]), 
the front and back surfaces are provided to make the measurement light travel while totally reflecting the same alternately ([0042], ll. 1-4; [0046]; inherently or the beam path shown in figure 6 would not be present), 

the leading-out part leads out the measurement light that is reflected at the plurality of plane parts to outside (hence the name “exit area” as disclosed in Jung) ([0042], ll. 7-11).  
Jung does not explicitly disclose an irradiation side condenser that condenses the measurement light and leads the measurement light to a back surface of the total reflection optical member; and an exiting side condenser that condenses the measurement light from the back surface of the total reflection optical member, wherein the total reflection optical member comprises: 
However, Jung does disclose and show in figure 2 and in ([0029], ll. 1-13; [0047]) the use of input optics (62) and output optics (72) that relay light to and from the total reflection optical member.  Jung further goes on to state that the input and output optics can be “An entry optical assembly includes one or more optical elements, such as lenses, collimators, waveguides, optical fibers, prisms and others.”.  The examiner takes Office Notice that condenser lenses have been used for hundreds of years to relay light into and out of samples (e.g. in microscopes).  Thus since Jung discloses that optical lenses may be used for both the input and output optics, obviously one can use one of the most common and efficient means known to do so (condenser lenses).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jung with an irradiation side condenser that condenses the measurement light and leads the measurement light to a 
The examiner would like to firstly note that Jung explicitly disclose a system as claimed that is capable of the intended use ray path “the plurality of plane parts is provided so that an optical path trace of the measurement light that is sequentially reflected at the plurality of plane parts becomes a regular star polygon” as this is simply dependent up on the injection angle into the pentagon shape, and as explicitly disclosed by Jung the entrance and exit surfaces can be on any surface of the pentagon ([0042], ll. 10-19) however for compact prosecution the examiner is also addressing the limitation as positively limiting the structure so that the beam path need be present in the optical member, and 
Jung therefore does not explicitly disclose the plurality of plane parts is provided so that an optical path trace of the measurement light that is sequentially reflected at the plurality of plane parts becomes a regular star polygon,
However, Chang does disclose and show in figures 3, 4 and in (col. 2, ll. 3-13; col. 3, ll. 37-54) the basic concept of crossing measurement optical paths where the light form each plane part can be setup to cause light to reflect and cross paths along the optical train inside the optical member.  It would have been obvious to one having ordinary skill that this is merely an option as disclosed in Chang to define how many times one may desire to allow the measurement light to interact with the sample under 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jung with the plurality of plane parts is provided so that an optical path trace of the measurement light that is sequentially reflected at the plurality of plane parts becomes a regular star polygon in order to provide the advantage of increased efficiency and expected results in setting up the light to cross path with itself one can setup a reflection based technique that has the desired number of interactions (for allowing sufficient intensity modulation to provide accurate sample measurements) with the sample under test by simply controlling the entrance angle.
 	As to claim 11, Jung discloses a total reflection measuring device, wherein angles between the plurality of the plane parts are set so that the measurement light is made incident at the same angles of incidence to any of the plane parts ([0046], the examiner further notes that the instant limitation is purely intended use and does not further define the structure as claimed in any structural manner, therefore if the prior art teaches the same structure it is being interpreted as capable of performing the same intended use).  
 	As to claims 12 and 17, Jung discloses a total reflection measuring device, wherein the plurality of the plane parts is provided so that optical path lengths in each section from the plane part that reflected the measurement light to the other plane part that subsequently reflects the measurement light become the same in any sections ([0046],  again the examiner further notes that the instant limitation is purely intended 
 	As to claim 14, Jung discloses and shows in figure 4 total reflection measuring device, wherein the regular star polygon is a regular star pentagon, a regular star heptagon, a regular star octagon, or a regular star nonagon ([0041], ll. 1-4).  
 	As to claims 15 and 18, Jung does not explicitly disclose a total reflection measuring device, further comprising: metal films formed on the surfaces other than at least one surface of the front and back surfaces, the leading-in part of the measurement light and the leading-out part of the measurement light among all of the surfaces of the total reflection optical member.  
	However, Chang does disclose and show in figures 3 and 4, and in (col. 2, ll. 3-8; col. 3, ll. 25-32) the basic concept of using a reflective material on the surface that light reflects off of going around a polygon or circle shown.  Further the examiner takes Office Notice that some of the most common effective reflective materials known in the art prior to the time when the invention was filed are metal based reflective materials.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a total reflection optical member, further comprising: metal films formed on the surfaces other than at least one surface of the front and back surfaces, the leading-in part of the measurement light and the leading-out part of the measurement light among all of the surfaces of the total reflection optical member in order to provide the advantage of expected results and increased efficiency by using the common technique of adding reflective layers on surfaces where . 
Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
As to applicant’s first argument that Jung fails to disclose the newly amendment limitations of the instant claims, the examiner respectfully disagrees.  Applicant states that because the crystal is submerged, it doesn’t teach any holder, irradiation side condenser or exit condenser.  The examiner notes that a holder was already explicitly laid out in the previous office action for the total reflection optical member (TROM hereinafter), however applicant has failed to in any way respond to the previous citation to the same limitation that was already present in a dependent claim.  Further the examiner has now provided above 3 different possible holders that could be said to hold the TROM.  As to the condenser lenses, Jung as cited above explicitly discloses using lenses to input light and relay light out of the TROM.  The use of condenser lenses explicitly is not disclosed, however Official Notice was taken above to address this basic lens type used for hundreds of years to relay light into and out of samples.  
	As to applicant’s argument that Jung fails to disclose where the leading-in part relays light toward either the front and back surface, or where the light travels while totally reflecting the same alternatively the examiner respectfully disagrees.  First of all the light does explicitly reflect toward the front and back surface explicitly and is even labelled in figure 6 (2. Top, 4. Bottom).  The examiner assumes that applicant is reading the claim more narrow than the broadest reasonable interpretation and trying to imply 
	The examiner notes that an attempt for compact prosecution was made by closely reviewing the instant specification to attempt in find a novel feature to amend into the instant claims.  However the examiner failed in finding any feature that at this time could clearly be used to show novelty over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael P LaPage/Primary Examiner, Art Unit 2886